      Case 2:19-cv-01751-JAM-KJN Document 42 Filed 08/13/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


TEVIN LEE HARRIS,                           No. 2:19-cv-1751 JAM KJN P

              Plaintiff,

       v.

R. VALENCIA, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Tevin Lee Harris, Booking # 5722286, a necessary and material witness in a settlement
conference in this case on August 25, 2020, is confined in the Los Angeles County Jail (LA Jail),
in the custody of the Sheriff. In order to secure this inmate's attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Allison Claire, by telephonic-conferencing from his place of
confinement, to the U. S. District Court, Courtroom #26, 501 I Street, Sacramento, California
95814, on Tuesday, August 25, 2020, at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Sheriff to produce the inmate named above, by telephonic-conferencing,
      to participate in a settlement conference at the time and place above, until completion of
      the settlement conference or as ordered by the court. Telephonic-conferencing
      connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via email on Mr. A. P.
      Kennedy at the Los Angeles County Sheriff’s Department.

   4. If Sheriff’s Department officials have any questions concerning the telephonic connection
      or difficulty connecting, they shall contact Valerie Callen, Courtroom Deputy, at (916)
      930-4199.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Sheriff, Los Angeles County, 211 W. Temple St., Los Angeles, California 90012:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by telephonic-conferencing, until completion of the settlement conference
or as ordered by the court.
      Case 2:19-cv-01751-JAM-KJN Document 42 Filed 08/13/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 12, 2020




Harr1751.841T
